IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40059
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

FRANCISCO ORDONEZ-MENDOZA,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. CA-L-75-51
                        - - - - - - - - - -
                           June 11, 1997
Before KING, JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Francisco Ordonez-Mendoza has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967), and we have independently reviewed counsel's brief and

the record, and found no nonfrivolous issue.   Accordingly,

counsel is excused from further responsibilities herein and the

APPEAL IS DISMISSED.   See 5th Cir. R. 42.2.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.